Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/22/20 is in compliance with the provisions of 37 CFR 1.97(b).  Accordingly, the IDS is being considered by the Examiner.
Acknowledgments

Note: with the exception of the following formatting/indefiniteness issues, the claims 1-17 do contain allowable subject matter over which no art rejections have been made or found.  All claims are rejected if not as listed below but by means of dependency on a rejected base claim.  Please make the following changes: 

Claim Objections
Claim 1 is objected to because of the following informalities:  In line 5, it is unclear if the threaded connection is on the luer tip or the barrel.  Appropriate correction is required.
(c) a connector
(g) using the same hand as in (f) or (c) ??
Claim 4 is objected to because of the following informalities:  line 3, out of the chamber of the barrel by… .  Appropriate correction for clarity is required.
Claim 8 is objected to because of the following informalities:  line 10, where is the luer connection located? Presumedly it attaches to the VAD at a distal end (of?), what is it proximally attached to?  Appropriate correction is required.
Line 11, a distal end tip
Claim 12 is objected to because of the following informalities:  line 1, the plunger rod….  Appropriate correction is required.
Line 2, after all of a flushing solution…
Claim 13 is objected to because of the following informalities:  line 2, the disinfecting system….  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  line 2, the disinfecting system….  Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  line 2, “the distal fact of the hub (?).  Please re-word and clarify for consistency.  Appropriate correction is required.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEANNA K HALL whose telephone number is (571)272-2819. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEANNA K HALL/Primary Examiner, Art Unit 3783